Title: To John Adams from Elbridge Gerry, 26 August 1813
From: Gerry, Elbridge
To: Adams, John



Cambridge  26th  Aug. 1813

By the request of Mr Wyer, lately appointed a Consul of the U States to Riga, I have the pleasure of introducing you to this Gentleman, who proposes soon to embark for Russia. Mr Wyer is governed by those principles of integrity & honor, & is possessed of such liberality & candor as cannot fail to meet your approbation & friendship.
Permit me, With Mrs Gerry & my family, to express, in terms of the sincerest sympathy, our deep regret for the loss sustained by yourself, Lady & family. These are events beyond our controul, & under the sole direction of that Supreme Being, whose acts in every instance are right. Implicit submission is therefore our duty & interest. I Shall improve the earliest opportunity for paying my personal respects, & in the interim with the Sincerest attachment to Yourself, & family remain my dear Sir, your / unfeigned friend—


E Gerryplease to present me in the most friendly terms to Colo Smith if at Quincy.